Citation Nr: 1511481	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected migraine headaches, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel









INTRODUCTION

The Veteran had active duty service in the United States Air Force from September 1985 to October 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The Board notes that the documents in VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's migraine headache symptoms have been productive of characteristic prostrating attacks occurring on average once a month over the last several months, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the increased rating claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify for the increased rating issue in this case was satisfied by a letter sent to the Veteran dated in December 2010.  This letter was also provided prior to the initial decision on the claim by the AOJ in November 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied with respect to this issue.

The VCAA also requires VA to make reasonable efforts to help a veteran obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a veteran obtain records more relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), her military personnel records, and all relevant, identified, and available post-service treatment records.  During the period on appeal, the Veteran was medically evaluated in conjunction with her migraine headaches claim in January 2011.  The examiner considered her complaints, conducted an appropriate examination, and provided complete rationales for all opinions expressed.  The January 2011 VA examiner indicated that a review of the claims file was not requested by the RO.  However, the Board does not find that this fact renders the examination wholly inadequate.  In an increased rating claim, it is the findings upon examination that are most salient to the case.  The record does not reflect that the examiner either documented findings that were inconsistent with the medical history outlined in the claims file or not representative of the Veteran's asserted symptomatology.  The examination report has been reviewed and found to be adequate to make a determination on the claim, as it addressed the Veteran's symptoms in relation to the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 383, 394 (1993).

II.  Laws and Regulations

The Veteran contends that severity her service-connected migraine headaches warrants an evaluation in excess of 10 percent.  See December 2010 claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 28 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian populations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected migraine headaches have been assigned a disability rating of 10 percent, effective November 24, 2008 under Diagnostic Code 8100.  Diagnostic Code 8100 provides that a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is appropriate when the veteran has characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum 50 percent rating is awarded when the veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

The rating criteria do no define "prostrating."  "Prostration" is defined as extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary at 1531 (32nd ed. 2012).  In addition, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  "Productive of" can either have the meaning of "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant the 50 percent rating.  See Pierce, 18 Vet. App. at 445-46.  "Economic inadaptability" also does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  See Pierce, 18 Vet. App. at 446; 38 C.F.R. § 4.16 (2014).  The Board notes, however, that migraines must be, at a minimum, capable of producing severe economic inadaptability.

III. Factual Background

In this case, a July 2010 treatment record from 19th Medical Group - Little Rock Air Force Base (AFB) documented that the Veteran complained of migraines.  She was described as having a longstanding history of migraine headaches.  The Veteran's headaches occurred about twice a month, lasting around two days.  The headaches were noted to be moderately painful, but she reported that they were worsening.  The record noted that she could still function during the episodes.  She rated the pain severity as 7 out of 10.  With the headaches, she had a loss of appetite.  The Veteran did not experience much nausea or vomiting and she denied having blurred vision or aura.  The Veteran used ibuprofen daily and found that it was somewhat helpful.  She also felt some relief with Maxalt MLT, but she was noted to not use it as directed.  In addition, the Veteran experienced some relief with her prescription medication Benzoate.  She expressed an interest in new treatment options to obtain greater relief.  She was prescribed a regimen of Maxalt and Motrin to be used when she anticipated a headache.  
  
During a January 2011 VA examination, the Veteran reported experiencing approximately two headaches a month that lasted up to two days.  She described the pain as sharp and constant.  She also noted that the pain became throbbing upon movement.  The majority of her headaches were located on the right side of her head, but she also described headaches occurring on both sides.  She believed that her headaches were triggered by her menstrual cycle and reported that there was no real warning signs for headaches.  The Veteran treated the headaches by lying down when possible and by using medication such as Zomig and ibuprofen.  As she found that Zomig was not very helpful, she did not take it often.  The Veteran also reported that while ibuprofen was the most helpful, she was not finding it to be as effective as it had been previously.  The examiner noted that she was not always prostrate with a headache.  The Veteran informed the examiner that she had missed one day of work in the past month as a result of her headaches.  The examiner stated that the Veteran's headaches were mild.

In a December 2011 note from the 19th Medical Group - Little Rock AFB, the Veteran was documented as needing a refill for Maxalt and Motrin.  It was noted that she used these medications around twice a month and that both of them worked for her headaches.  A November 2012 urgent care treatment record from this facility noted that the Veteran complained of experiencing headaches, diarrhea, and nausea for three days.  She was assessed to have a gastroenteric complaint.  In a record from later that month, the Veteran reported that she was still having three to five migraines a month.  The record stated that there was no change in the pattern, frequency, or severity of the Veteran's migraines.  The Veteran wanted to try a new medication as she reported that Maxalt worked, but it did not take effect fast enough.  She elaborated that Maxalt provided mixed results and did not always work.  The Veteran also reported needing higher and more frequent doses of Motrin to obtain relief.  The Veteran was prescribed Maxalt, Naproxen, and Fioricet for her migraines.

In December 2010, the Veteran reported that her migraine disability continued to worsen and responded less to medication.  In a June 2011 statement, the Veteran reported that she had taken two days of sick leave from work that month due to her disability.  In her November 2011 notice of disagreement, the Veteran asserted that the criteria for a 30 percent rating of prostrating attacks that occurred on average once a month over the last several months matched her symptoms as she had missed at least one to two days of work a month over the last several months.  The Veteran also stated that she experienced at least one prostrating attack a month in her July 2012 VA Form 9.  She further reported that she had refilled her prescriptions twice in the past year and she missed one to two days of work a month as a result of headaches.

IV.  Analysis

The Veteran has repeatedly stated that she experienced migraine headaches one to two times a month.  In November 2012, she even reported experiencing migraines from three to five times a month.  At that time, her treatment record marked that there was no change in the pattern, frequency, or severity of the Veteran's symptoms.  The January 2011 VA examiner documented that when the Veteran experienced migraine headaches, she could also experience prostrating attacks.  However, the examiner did not specify how often these headaches were accompanied by prostrating attacks; only stating that they were not always prostrating.  The Veteran has stated that she experiences prostrating attacks at least once a month.  See July 2012 VA Form 9.  

Beginning on the date of her January 19, 2011 VA examination and in subsequent statements, the Veteran has consistently reported that she misses at least one day of work a month.  By comparing the number of the days each month that she misses work to the monthly frequency of prostrating attacks required by the rating criteria, the Veteran indicated that she takes off from work when she has prostrating attacks.  See November 2011 notice of disagreement.  As noted above, the use of the term prostrating to describe the attacks signifies that the attacks are so severe that one would likely be unable work during them.  Thus, the Veteran's contentions that the days she took off from work equated to prostrating attacks fall within the accepted understanding of prostrating attacks.

The Veteran is competent to report symptoms of headaches that require medication, including pain, frequency of episodes of migraine headaches, and the severity of the migraines as these symptoms are observable and within the realm of her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In addition, she is competent report the number of days she has missed work due to the symptomatology of her migraine headaches.  The Board finds no reason to doubt the credibility of these statements.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the record sufficiently demonstrates that the Veteran experiences characteristic prostrating migraine headaches occurring at least once a month.  Therefore, the Board concludes that her symptoms more nearly approximate a 30 percent rating from January 2011, the date of the VA examination.  Because the Veteran filed her claim in December 2010, approximately one month prior to the examination confirming her statements, and because she noted her headaches were worsening in July 2010, the Board finds that a 30 percent evaluation is warranted for the entire time period on appeal.

The Veteran's symptoms do not, however, approximate the criteria for a 50 percent rating.  The evidence reflects that the Veteran experiences up to five migraines each month.  However, the VA examiner noted in January 2011 that not all of these migraines are prostrating and the Veteran has not reported missing more than two days of work each month due to migraines.  It also appears that the Veteran was employed throughout the period on appeal.  As such, the Board does not find that a higher rating of 50 percent is warranted as the reported disability picture does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board need not consider other diagnostic codes, as Diagnostic Code 8100 is the only relevant code for the Veteran's headache symptoms.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8100-8108 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria clearly contemplate the Veteran's disability picture.  The Veteran's primary complaints of severe pain and pressure are fully considered in the 30 percent disability rating assigned.  The rating specifically contemplates her headache symptoms and attacks as well as their effect on her occupation.  In addition, there is a higher rating available under Diagnostic Code 8100 for migraine headaches, but the Veteran's disability picture is not productive of such manifestations.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating of 30 percent, but no more, for migraine headaches is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


